Case 1:18-cv-00182-LEK-KJM Document 33 Filed 02/27/19 Page 1 of 4                      PageID #: 161

       ORIGINAL                                                              FILED IN THE
                                                                     UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF HAWAII
 FIRST HAWAIIAN BANK
 Records Management Department                                              FEB 2 7 2019
 Attn: Garnisheeffax Levy
                                                                     at_fl_o'clock anJJ S min.A M
 2339 Kamehameha Highway                                                 SUE BEITIA, CLERK
 Honolulu, Hawaii 96819                                                                         lJ
 Tel. No. 844-3089

 Garnishee
 FIRST HAWAIIAN BANK


                           IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF HAWAII

 TRUSTEES OF THE HAWAII LABORERS'                 ) CIVIL NO. 18-00182-LEK-KJM
 TRUST FUNDS, et al. ,                            )
                                                  ) DISCLOSURE OF FIRST HAWAIIAN
                 Plaintiffs,                      ) BANK; CERTIFICATE OF SERVICE
                                                  )
        vs.                                       )
                                                  )
 TAU MASONRY, LLC, a Hawaii Limited               )
 Liability Company, and TAUSINGA                  )
 HAFOKA, individually, and dba TAU                )
 MASONRY,                                         )
                                                  )
                 Defendants,                      )
                                                  )
        and                                       )
                                                  )
 FIRST HAWAIIAN BANK,                             )
                                                  )
     Garnishee.                                   )
~~~~~~~~~~~~~~~~ )


                               DISCLOSURE OF FIRST HAWAIIAN BANK

              FIRST HAWAIIAN BANK ("Garnishee") discloses that at the time of service of the
 Garnishee Summons herein, Defendants TAU MASONRY, LLC, a Hawaii Limited Liability
 Company, and TAUSINGA HAFOKA, individually, and dba TAU MASONRY, named in said
 Summons were not in receipt from Garnishee of any wages, Garnishee did not have any goods or
 effects in its hands or moneys of said Defendants in its possession for safekeeping, nor was
-   .Case 1:18-cv-00182-LEK-KJM        Document 33 Filed 02/27/19 Page 2 of 4               PageID #: 162



      Garnishee indebted to said Defendants except as shown by checking account no. xx-xxxx50
      under the name ofTAU MASONRY LLC, in the sum of$1,976.97 of which $95.00 is being off-
      set by the Garnishee and $1,881.97 is being held for present garnishment.


                     Garnishee further discloses the basis for the off-set amount as follows:
                         Amount                          Description
                         $95.00                          Service Charge for Garnishment




                    REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




                                                     2
.   .   ...   Case 1:18-cv-00182-LEK-KJM Document 33 Filed 02/27/19 Page 3 of 4                                                           PageID #: 163



                              The undersigned declares under the penalty of perjury that the foregoing
               statements are based on a review of the Garnishee's records as they are maintained in the
               ordinary course of business and are true and correct to the best of her knowledge.
                              Dated: Honolulu, Hawaii, _ _ _ _____.F;;....e;:;..;:b""""ru"""'ar~y,..;;;;2'"""'6..._.2=-0;;;;...;1~9_ _ _ _ _ _ __

                                                                                   FIRST HAWAIIAN BANK



                                                                                   By~~~~~~~~~~~~
                                                                                                 S'---
                                                                                          SYLVIA M. H. MIYAKAWA
                                                                                          Operations Supervisor
               Subscribed and sworn to before
               me this       Februazy 26. 2019                                                                            ~\\\\\\\\llllll///111,
                                                                                                                      #'\~\CKA. 8 "11~
                                                                                                               §
                                                                                                                     ~     ~·········.
                                                                                                                            ••
                                                                                                                                            ( ~
                                                                                                                                          •• 0 ~·
                                                                                                               ~
                                                                                                              ::::
                                                                                                                          • NO""
                                                                                                                         ...
                                                                                                                                            · ~ ,-
                                                                                                                                    1-'4.b ... ~ -=.:
                                                                                                             ~         : '              'rJ- ·. :
                               Rick A. Sloan                                                                 §        : ~·~ : I
               Notary Public, State of Hawaii                                                                ~ m. \ j , '8L1c /
                                                                                                             <::::; '4 ·. ''0. 1"              :
                                                                                                                                                    t.
                                                                                                                                                  :::-
                                                                                                              ~ ~ ••            l•f,A"J     ••   ~
               My commission expires: May 15, 2019                                                             ~ ~             ·· ..   v,..-       ~
                                                                                                                     ~ ~ ······· ~ ~
                                                                                                                     ~!. OI=' HA~P.\#
                                                                                                                        'l/11111111m\\\\\\~


               Doc. Date:       Februazy 26, 2019           #Pages: 3
               Notary Name: RICK A. SLOAN                   First Circuit
               Doc. Description: CIVIL NO. 18-00182-LEK-KJM
               DISCLOSURE OF FIRST HAWAIIAN BANK; CERTIFICATE OF SERVICE


                                                                                   Februazy 26. 2019
               Notary Signature                                                    Date




                                                                            3
Case 1:18-cv-00182-LEK-KJM Document 33 Filed 02/27/19 Page 4 of 4                     PageID #: 164



                                  CERTIFICATE OF SERVICE


                I hereby certify that on February 26, 2019 a copy of the foregoing Garnishee

 Disclosure was duly served by hand delivery or by depositing the same in the United States mail,

 postage prepaid to the following person at the address shown:

               AshleyK. Ikeda, Esq.
               Weinberg, Roger & Rosenfeld
               Central Pacific Plaza
               220 S. King Street, Suite 901
               Honolulu, Hawaii 96813

               Attorney for Plaintiff

               Dated: Honolulu, Hawaii, February 26, 2019.




                                                     SYLVIA M.H. MIYAKAWA
                                                     of FIRST HAWAIIAN BANK

                                                     Garnishee
